Citation Nr: 0820534	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1945 and November 1946 to April 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied his 
claim for service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

The veteran contends that his current bilateral hearing loss 
is related to exposure to acoustic trauma while serving as a 
military police officer.  The veteran's service records 
indicate that he served in the Army Air Corps as a military 
police officer from January 1945 to November 1945 and as a 
draftsman in the Army Air Force from November 1946 to April 
1948.  The veteran reported that his job responsibilities as 
a military police officer included patrolling the airstrip 
during pre-flight and clearing the runway of personnel and 
debris during warm-up.  The veteran contends that it was 
while he was carrying out these duties as a military police 
officer that he was exposed to acoustic trauma in the form of 
engine and general aircraft noise, and that this acoustic 
trauma caused his current bilateral  hearing loss.  The 
veteran denies exposure to high levels of noise during 
service in the Army Air Force or in any civilian jobs, 
hobbies, or recreational activities; however, the veteran's 
service records indicate that prior to enlistment in the Army 
Air Corps, he worked as a shop maintenance mechanic.  

The veteran's service treatment records indicate no treatment 
or complaint related to hearing or the ears.  No report of 
injury or trauma is indicated.  The veteran's hearing and 
ears were examined on numerous occasions.  Specifically, on 
January 3, 1944, the veteran's service treatment records 
indicate that the veteran's ears presented as normal and 
testing for hearing was normal at 20/20.  On January 19, 
1944, records indicate that the veteran's ears presented as 
normal and testing for hearing was normal at 20/20.  On 
January 15, 1945, records indicate that the veteran's ears 
presented as normal and testing for hearing was normal at 
15/15.  On February 7, 1945, records indicate that the 
veteran's ears presented as normal and testing for hearing 
was normal at 20/20.  Upon separation from the Army Air 
Corps, the veteran was examined on November 9, 1945.  At that 
examination, records indicate that the veteran's ears 
presented as normal and testing for hearing was normal at 
15/15.  Upon enlistment to the Army Air Force, the veteran 
was examined on November 1, 1946.  At that examination, 
service treatment records indicate that the veteran's ears 
presented as normal and testing for hearing was normal at 
15/15.  On August 27, 1947, records indicate that the 
veteran's ears presented as normal and testing for hearing 
was normal at 15/15.  On September 26, 1947, records indicate 
that the veteran's ears presented as normal and testing for 
hearing was normal at 15/15.  However, audiometric test 
results at this time show decreased bone conduction hearing.  
Upon separation from the Army Air Force, the veteran was 
examined on April 21, 1948.  At that examination, service 
treatment records indicate that the veteran's ears presented 
as normal and testing for hearing was normal at 15/15.  While 
the standard hearing test used during the veteran's service, 
whispered voice testing, may not rule out a high frequency 
hearing loss, it does indicate grossly normal hearing at the 
time of examination.

The veteran had an audiological evaluation at the Brevard ENT 
Center in January 2006.  The physician reported that the 
veteran had mild to profound bilateral sensorineural hearing 
loss.  Specifically, at the time of the January 2006 
evaluation, the veteran's pure tone thresholds, in decibels, 
for the left ear were 40, 45, 55, 70, 70, and for the right 
were 35, 35, 50, 65, 70, both measured at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The physician opined 
that the veteran's bilateral hearing loss is "as likely as 
not" a result of exposure to a high noise environment while 
on active duty.  However, the physician did not indicate that 
he had the opportunity to review the veteran's service 
treatment records, nor did he provide a rationale for his 
opinion linking the veteran's bilateral hearing loss to 
exposure to acoustic trauma in service.  

On VA audiological evaluation in June 2006, the examiner 
reported that the veteran had a mild to profound bilateral 
sensorineural hearing loss, consistent with results dated in 
January and May 2006.  Specifically, at the time of the June 
2006 evaluation, the veteran's pure tone thresholds, in 
decibels, for the left ear were 40, 50, 60, 80, 75, and for 
the right ear were 40, 50, 55, 70, 75, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Because the 
veteran's hearing was normal at the time of separation, the 
examiner reasoned that the veteran's bilateral hearing loss 
is "not due to" exposure to acoustic trauma sustained in 
service.  The examiner concluded that the veteran's bilateral 
hearing loss is "more than likely" due to the effects of 
presbycusis or some other etiology.

While on VA audiological evaluation in June 2006, the 
examiner reported that a review of the veteran's VA medical 
records revealed that he had an audiological evaluation dated 
May 6, 2006, this record of treatment is not of record.  As 
this record is pertinent to the veteran's claim for service 
connection for bilateral hearing loss, it is relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
While the veteran in this case has already undergone VA 
examination, because it remains unclear to the Board whether 
the veteran's bilateral hearing loss is related to exposure 
to acoustic trauma sustained in service, the Board finds that 
a remand for an opinion addressing this relationship is 
necessary in order to fairly decide the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file records from the outpatient clinic 
in Brevard, Florida relating to the May 
2006 audiological evaluation, as well as 
all audiological records dated after 
June 2006.
               
2.  After obtaining the above records, 
schedule the veteran for an audiological 
examination with an examiner other than 
the examiner who conducted the June 2006 
VA evaluation for the purpose of 
obtaining an opinion as to whether it is 
as likely as not (50 percent probability 
or greater) that the veteran's current 
bilateral hearing loss is related to 
exposure to acoustic trauma sustained in 
service while serving as a military 
policemen guarding aircraft.  The 
examiner should specifically address and 
reconcile with that of their own, the 
January 2006 private opinion finding 
that the veteran's current bilateral 
hearing loss is as likely as not a 
result of exposure to acoustic trauma in 
service, and the June 2006 VA opinion 
finding that the veteran's current 
bilateral hearing loss is not due to 
exposure to acoustic trauma in service 
but more than likely due to presbycusis 
or some other etiology.  Also, the 
examiner should specifically address the 
veteran's September 26, 1947 audiometric 
evaluation and opine as to whether this 
evaluation may be interpreted as 
evidence demonstrating a worsening of 
the veteran's hearing, when compared to 
the veteran's service treatment records 
as a whole.  If the examiner concludes 
that the veteran experienced hearing 
loss as evidenced by the service 
treatment record dated September 1947, 
the examiner should specifically opine 
as to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's hearing loss is related to 
exposure to acoustic trauma in service.  
Further, if the examiner concludes that 
the veteran experienced hearing loss as 
evidenced by the service treatment 
record dated September 1947, the 
examiner should specifically opine as to 
whether it is as likely as not (50 
percent probability or greater) that 
that hearing loss is related to the 
veteran's current bilateral hearing 
loss.  If the examiner concludes that 
the September 1947 record does not 
reflect evidence of hearing loss, the 
examiner should opine as to whether the 
veteran's current bilateral hearing loss 
may as likely as not (50% percent 
probability or greater) be attributed to 
exposure to acoustic trauma in service, 
taking into consideration the veteran's 
reported lack of exposure to 
occupational and recreational noise 
exposure post-service.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.
               
3.  Then, readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response, then return the case to 
the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


